Citation Nr: 0619444	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left wrist 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1983 to July 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is competent medical evidence of record that shows 
that the veteran's currently diagnosed patellar tendonitis of 
the left knee is not related to any symptomatology documented 
during her military service.  

3.  There is competent medical evidence of record that shows 
that the veteran's currently complained of symptoms referable 
to the left wrist are not related to any symptomatology 
documented during her military service.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R.        §§ 3.159, 3.303 (2005).  

2.  A left wrist disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R.        §§ 3.159, 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in July 2003 and 
April 2004, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notices advised the veteran of what the evidence must 
show to establish entitlement to service- connected 
compensation benefits.  The April 2004 VCAA notice 
specifically requested that the veteran provide any evidence 
in her possession that pertained to her claims pursuant to 
38 C.F.R. § 3.159(b)(1) (2005) as well as what the evidence 
must show to establish a higher disability rating. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in April 2004 that she should provide 
any evidence in her possession that pertained to her claims 
and notice of the necessary evidence to establish a higher 
disability were not given prior to the first AOJ adjudication 
of the claims, the case was reconsidered again in August 2004 
by a Decision Review Officer on a de novo basis and the 
Statement of the Case (SOC) was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the claims would not be prejudicial error to the 
veteran.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  In the 
instant appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on this latter element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (providing that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

In further regard to VA's duty to notify, in addition to the 
August 2004 SOC, the RO also provided the veteran with a copy 
of the January 2004 rating decision, March 2005 Supplemental 
Statement of the Case (SSOC), and July 2005 SSOC, which 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The August 2004 
SOC and July 2005 SSOC provided the veteran with notice of 
all the laws and regulations pertinent to her claims, 
including the law and implementing regulations of the VCAA.  
The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and VA 
treatment records.  The RO also afforded the veteran a VA 
examination and obtained a nexus opinion on the etiology of 
the claimed disorders.  The claims file reflects that the 
veteran elected the scheduling of the VA examination in lieu 
of a local RO hearing scheduled in February 2005.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to her appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Accordingly, the Board will proceed 
with appellate review.     

The service medical records showed that in January 1984, the 
veteran complained of left knee pain that had been present 
for the past three days following a fall in which she landed 
on a rock.  The examiner noted an assessment of contusion.  
Records dated in March 1984 showed further complaints of left 
knee pain.  Assessments noted were left knee fat pad 
irritation versus chondromalacia of the patella, possible 
patellar tendon tendonitis, and left knee pain/patellar 
femoral syndrome.  A March 1984 radiograph report noted that 
x-rays of the left knee were normal.  The veteran continued 
to complain of left knee pain in April 1984.  A May 1984 
consultation report showed that the veteran reported that she 
twisted her left knee one week prior for which she was placed 
on a temporary profile.  The consultant noted that x-rays 
were negative.  The consultant provided an impression of pain 
patellar syndrome and referred the veteran for a bone scan.  
The veteran was placed on a temporary profile.  A June 1984 
consultation report noted an impression of bone scan 
consistent with post traumatic findings to include stress 
fracture, left tibia, equivocal lesion, right tibia, which 
clinically possibly represented shin splints in various 
degrees of development.  Thereafter, a September 1984 record 
noted that the veteran had bilateral shin splints.  

The service medical records showed that in February 1985, the 
veteran complained of a painful wrist that had been present 
for the past two weeks with no specific trauma event.  She 
reported a history of a pre-service fall in which she 
reportedly "crack[ed]" her wrist for which she was fitted 
with a temporary cast.  The examiner noted an assessment of 
sprain. 

The service medical records included a March 1988 record that 
showed that the veteran presented in the clinic status post a 
traumatic direct blow to her left knee at the inferior 
patellar pole.  The examiner noted that x-rays were negative 
for a fracture of the patellar fracture.  The examiner 
provided an assessment of contusion to the left knee.  
Records dated in March 1988 noted resolving left knee 
contusion and traumatic knee pain.  Thereafter, an April 1988 
record showed that the veteran complained of pain in her left 
knee after performing deep knee bends in physical training.  
The examiner noted an assessment of anserine bursitis.  A May 
1988 consultation report noted an assessment of patellar 
femoral pain and rule out tendonitis.  The veteran was placed 
on a temporary profile.  A May 1988 record showed that the 
veteran reported a 70 percent improvement in her left knee.  
The June 1992 separation examination report showed that no 
left knee disorder or left wrist disorder was identified on 
clinical examination.  On the Report of Medical History, the 
veteran reported no left knee or left wrist problems.  

The veteran's July 2003 application for compensation benefits 
indicated that she had not received any treatment for her 
claimed disorders since her separation from service. 

VA treatment records dated from June 2003 to December 2004 
include an October 2003 record that showed that the veteran 
complained of a painful knee for which she received a steroid 
injection and an ace bandage.  Records dated in April and May 
2004 showed that the veteran complained of left knee pain 
that had been present for the past six days with no recent 
specific trauma event but a history of an injury in service.  
The examiner noted an assessment of chronic left knee pain.  
A June 2004 magnetic resonance imaging (MRI) report noted an 
impression of degenerative changes of the posterior limb of 
the medial meniscus. 

The February 2005 VA joints examination report shows that the 
examiner reviewed the claims file.  The examiner related that 
the veteran currently complained of give away, swelling, 
pain, stiffness, and instability in her left knee.  The 
veteran reported on a recent fall on her left knee when her 
knee gave away after she received a steroid injection.  As 
for the left wrist, the veteran complained of pain, swelling, 
stiffness, and give away.  The examiner noted that a review 
of the veteran's April 2004 x-rays and the June 2004 MRI 
report showed some mild degenerative changes in the medial 
meniscus of the left knee, but no tears.  The examiner 
provided an impression of patellar tendonitis secondary to a 
fall landing on the veteran's left knee.  The examiner opined 
that the patellar tendonitis was less likely than not related 
to the veteran's previous knee injuries as these healed as 
evidenced by the veteran signing her separation medical 
history report and stating that there was no problem with her 
left knee.  The examiner further opined that the veteran's 
left wrist complaints were unrelated to her previous wrist 
sprain, which the examiner assumed involved her left wrist.  
The examiner maintained that the veteran's current complaints 
were more likely than not related to her continued weight 
lifting and performance of push-ups, which the examiner 
explained could aggravate inflammation of the triangular 
fibrocartilage on the ulnar aspect of the wrist.  The 
examiner added that the veteran stated she had no problems 
with her wrist on her separation medical history report.  The 
Board notes that the February 2005 radiograph report 
indicated that x-rays of the left wrist revealed no fracture 
or dislocation, normal joint spaces, minor ulnar negative 
variance, and unremarkable soft tissues.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

The medical evidence shows that the veteran is currently 
diagnosed with patellar tendonitis of the left knee.  The 
service medical records show that the veteran was treated in 
service for left knee problems in 1984 and 1988.  Thus, the 
question to be resolved is whether any current left knee 
disorder is related to any symptomatology documented in the 
service medical records.  The February 2005 VA examiner 
answered this question in the negative.  The Board notes that 
the VA examiner's opinion is based on a review of the 
veteran's claims file and examination of the veteran.  Also, 
the VA examiner's opinion is supported by a rationale and 
found to be persuasive when considered with the rest of the 
evidence of record.  There is no competent medical opinion to 
the contrary that indicates that there is a causal link 
between the claimed left knee disorder and the veteran's 
military service.  While the veteran is competent to describe 
her symptoms, she does not possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  For the foregoing reasons, the Board 
finds the VA examiner's unfavorable opinion dispositive on 
the medical question of whether any current left knee 
disorder is related to an incident of the veteran's military 
service.  Accordingly, service connection for a left knee 
disorder is not warranted.  

As for the left wrist disorder, the February 2005 VA examiner 
similarly found no relationship between the veteran's 
complained of symptoms referable to her left wrist and 
complaints of wrist pain documented in the service medical 
records in February 1985.  There is no competent medical 
opinion to the contrary of the VA examiner's unfavorable 
opinion.  Moreover, it is particularly significant that the 
VA examiner did not attribute the veteran's complained of 
symptoms to an underlying clinical disorder.  Generally, 
without a pathology to which the veteran's left wrist 
complaints can be attributed, there is no basis to find a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(providing that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted"), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  For these reasons, 
service connection for a left wrist disorder is not warranted 
on the basis of the current evidence of record.  

As the weight of the evidence is against the veteran's claims 
for service connection, the benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  



ORDER

Service connection for a left knee disorder is denied.

Service connection for a left wrist disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


